Morton, J.
One of the issues in this case was, whether the defendant, at the time he received the goods from the thief, knew that they were stolen. This involved an inquiry into the state of his mind, or his belief. Any evidence was competent which would tend to prove the existence of facts which would naturally influence the minds of men, under the same circumstances, in forming a conclusion upon the subject matter involved in the issue.
*221Thus, where the question of reasonable cause to believe a person insolvent is in issue, it has been held that the general reputation of such person as to credit and solvency was competent. Bartlett v. Decreet, 4 Gray, 111. Heywood v. Reed, 4 Gray, 574. The reason is, that the belief of men who have not personal knowledge may reasonably be presumed to be influenced by the reputation which a party, with whom they have transactions, has acquired and maintained among those who know him.
In the case at bar, the government proved that the defendant received boots and shoes of Salvini under circumstances which would naturally excite suspicion in the mind of an honest man. The fact, if it existed, that the reputation of Salvini was that of “ a regular and honest dealer in boots and shoes,” would naturally tend to lull suspicion and induce the belief that the goods were not stolen. The weight of the evidence offered was for the jury ; but we are of opinion that the question put to a witness for the defendant, “ What was Salvini’s reputation and standing in the community, and among those by whom ha. was known, as to his being a regular and honest dealer in boots and shoes ? ” was improperly excluded. Exceptions sustained